Citation Nr: 1630539	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  09-37 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for diabetes mellitus type 2 with erectile dysfunction prior to September 25, 2013, and a rating higher than 40 percent thereafter.

2.  Entitlement to a rating higher than 10 percent for glaucoma with diabetic retinopathy.

3.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus type 2.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 20, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from July 1972 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2013.  A copy of the hearing transcript is of record.  The Board then remanded the above claims for additional development in January 2014.

In June 2014, the Appeals Management Center (AMC) granted a higher 40 percent rating for diabetes effective from September 25, 2013.

During the pendency of his appeal, the Veteran filed a claim for a TDIU in June 2014.  In a January 2015 rating decision, the RO, in lieu of a TDIU, granted service connection for new conditions and increased the existing ratings for current service-connected conditions, resulting in a 100 percent combined schedular rating with special monthly compensation under 38 U.S.C.A. § 1114(s) effective from the date of the Veteran's TDIU claim.  This effectively renders the Veteran's TDIU claim as of that date (June 20, 2014) moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

However, the Veteran's TDIU claim is part and parcel of his claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board will consider the issue of whether a TDIU is warranted prior to June 20, 2014.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 25, 2013, diabetes was not manifested by the regulation of activities.  From that date, diabetes was not manifested by episodes of ketoacidosis or hypoglycemia requiring visits to a diabetic care provider at least twice a month.

2.  Prior to November 7, 2013, glaucoma with diabetic retinopathy was generally manifested by corrected distance vision of 20/50 bilaterally.  From that date, it was manifested by corrected distance vision of 20/80 bilaterally.

3.  From April 7, 2013, the Veteran was unable to engage in a substantially gainful occupation due to his service-connected disabilities.  From June 20, 2014, the application of a TDIU is moot.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2013, the criteria for a rating higher than 20 percent for diabetes mellitus with erectile dysfunction have not been met.  From that date, the criteria for a rating higher than 40 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  Prior to November 7, 2013, the criteria for a rating higher than 10 percent for glaucoma with diabetic retinopathy have not been met.  From that date, the criteria for a 50 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.75, 4.76, 4.79, Diagnostic Code 6013 (2015).

3.  The criteria for a TDIU have been met from April 7, 2013, to June 19, 2014.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).


A.  Diabetes Mellitus

The Veteran's diabetes mellitus type 2 is rated under Diagnostic Code (DC) 7913.  Prior to September 25, 2013, he is assigned a 20 percent rating.  From that date, he is assigned a 40 percent rating.

Under DC 7913, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under DC 7913.  Noncompensable complications are considered part of the diabetic process under DC 7913.

Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Further, in light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating.  See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating).

In this case, prior to September 25, 2013, a rating higher than 20 percent is not warranted.  The evidence during this period does not show that the Veteran's diabetes required any regulation of activities, which, as noted above, is a necessary component of the higher 40 percent rating.  The October 2010 VA examination specifically noted that the Veteran had no restriction on strenuous activities.  In addition, a May 2008 letter from the Veteran's physician and his March 2010 treatment records addressed the importance of regular exercise in controlling his diabetes, indicating that he should be more physically active, rather than limiting such activity.

From September 25, 2013, a rating higher than 40 percent is not warranted.  A higher 60 percent rating requires at least twice monthly visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemia.  A November 2014 VA examination noted that the Veteran had such visits less than twice a month.  Not only is this less than the required frequency for visits, but it is not clear from the evidence that the Veteran has experienced any episodes of ketoacidosis or hypoglycemia.  Treatment records from February 2007 noted uncontrolled hypoglycemia by history only.  A September 2007 VA examination noted no history of ketoacidosis and no problems with hypoglycemia.  Additional records from May 2010 and June 2010 specifically noted no hypoglycemia episodes, and the October 2010 VA examination also noted no hypoglycemia or ketoacidosis.  In December 2012, the Veteran expressed a desire to avoid hypoglycemia, but there is no indication that he experienced any such episodes.  On September 25, 2013, the Veteran's treating physician stated that his condition required a restricted diet, oral medication, insulin, and the regulation of activities, but made no mention of ketoacidosis or hypoglycemia episodes.

Furthermore, the November 2014 VA examination indicated that the Veteran had a progressive loss of weight and strength due to diabetes.  However, treatment records from June 2014 specifically diagnosed the Veteran with undesirable weight loss status post surgery.  The surgery in question was a partial liver resection due to a hepatocellular carcinoma.  There is no indication that this condition, the subsequent procedure, or the resulting weight loss, are attributable to diabetes.  

As to the loss of strength, the rating criteria also provide for compensable complications of diabetes to be evaluated separately.  In this case, the Veteran already has compensable evaluations for neuropathy of all four extremities, which explicitly contemplate a loss of strength.  He also has separate ratings for peripheral vascular disease, glaucoma, hypertension, and major depression, which are all associated with his diabetes mellitus.  He is also in receipt of special monthly compensation for loss of use of a creative organ based on erectile dysfunction associated with diabetes.  Aside from the glaucoma discussed below, the Veteran has not appealed any of these ratings.

For these reasons, ratings higher than 20 percent prior to September 25, 2013, or higher than 40 percent from that date are not appropriate.

B.  Glaucoma with Diabetic Retinopathy

The Veteran is currently assigned a 10 percent rating for glaucoma with diabetic retinopathy under DC 6013.  While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  These changes took effect on December 10, 2008.

Previously, DC 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, DC 6013 (2008). 

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79, DC 6013.

Because the Veteran is already assigned a 10 percent rating for his condition, and because both the old and new rating criteria are otherwise identical in evaluating visual impairment, use of either criteria does not further benefit or prejudice the Veteran.

Evaluations for impairment of central visual acuity range from noncompensable to 100 percent.  38 C.F.R. § 4.79, DC 6061 to 6066 (2015).  A noncompensable evaluation is warranted where corrected vision is 20/40 or better in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76.

Prior to November 7, 2013, a rating higher than 10 percent is not warranted.  The Veteran has numerous records and examinations which assess his visual acuity during this period, all of which reflect findings consistent with the current 10 percent rating.  For example, treatment records from September 2007 and October 2007 reflect 20/50 corrected distance vision in the right eye and 20/40 corrected distance vision in the left eye, which equate to a 10 percent rating under the applicable criteria.

In February 2010, uncorrected right eye distance vision was 20/60, and uncorrected left eye distance vision was 20/40.  The rating criteria do not specifically allow for 20/60, so it rounds up to the next higher 20/70.  A combination of 20/70 and 20/40 still warrants a 10 percent rating, and in this instance is based on uncorrected distance vision.  It is reasonable to infer that his corrected distance vision, which is the metric used by the rating criteria, would be the same or better.

Similar findings were recorded in June 2010 and March 2011.  In November 2011, both eyes had uncorrected distance vision of 20/50, and a June 2012 VA examination noted corrected distance vision of 20/50 bilaterally.  These findings still corresponds to the 10 percent rating.

However, Social Security Administration (SSA) records from November 7, 2013, reflect corrected vision of 20/80 bilaterally.  Again, 20/80 is not contemplated by the rating criteria, so the next higher 20/100 is used.  Bilateral vision of 20/100 corresponds to a 50 percent rating.  These findings stand in stark contrast to those earlier in the appeal period, and subsequently generated treatment records from June 2014 reflect corrected distance vision of 20/40 in the right eye and 20/50 in the left eye, again corresponding to a 10 percent rating.  

Nevertheless, a November 2014 VA examination documented corrected distance vision of 20/200 in the right eye and 20/70 in the left eye, which corresponds to a 40 percent rating.  Therefore, a 50 percent rating is appropriate from November 7, 2013.

The Board has also considered whether a higher rating is warranted based on impairment of visual fields.  See 38 C.F.R. § 4.79, Ratings for Impairment of Visual Fields.  However, the November 2014 VA examination indicated that the Veteran only has a loss of the nasal half of his visual field in his right eye, which corresponds to a 10 percent rating and is not greater than the awarded 50 percent.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes or glaucoma that would render the schedular criteria inadequate.  As discussed above, manifestations of these conditions (use of insulin, regulation of activities, visual acuity impairment) are contemplated in the assigned schedular ratings.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he does not have any symptoms from his service-connected diabetes or glaucoma that are unusual or different from those contemplated by the schedular criteria.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).

The Veteran reported that he stopped working on April 6, 2013.  See June 2014 VA Form 21-8940.  Therefore, the Board will consider whether a TDIU is appropriate between April 6, 2013, and June 20, 2014, the effective date of his 100 percent combined schedular rating and special monthly compensation .  The Veteran's combined schedular rating during this period is 80 percent prior to November 7, 2013, and 90 percent thereafter, in light of the increased rating for glaucoma awarded above.  Therefore, he meets the schedular criteria for a TDIU.

During this period, his service-connected disabilities include diabetes, left leg diabetic neuropathy, right leg diabetic neuropathy, left arm diabetic neuropathy, major depressive disorder, right leg peripheral vascular disease, glaucoma, hypertension, and bilateral keratotomy scars.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363.

The Veteran's SSA records reflect a work history that includes working as a substitute teacher, test examiner, warehouseman, life support technician, and working with child protective services.  In his June 2014 TDIU application, he reported working as an aircraft equipment repairman from July 2008 until April 2013.  He also reported having a 4-year degree in social work.

Treatment records from November 2010 noted that the Veteran's vision problems and neuropathy caused difficulty with steps.  His vision also "made it impossible" to see a computer screen or write on forms, and he reported that he did not feel safe driving around, including at night.  He also experienced fatigue and depression.  The treating physician stated that ongoing employment was not in his best interest and would be a major safety concern for himself and his aircrew.

Additional records from January 2012 include a statement from the Veteran's physician that, due to numerous ongoing physical concerns and mental health, it is unsafe for Veteran to continue his current duties in the 99th Life Support Shop.  This physician expressed concerns about the Veteran's ability to function in any position of employment, as his health presents numerous hazards potentially to himself and others.

In March 2013, the Office of Personnel Management (OPM) determined that the Veteran was disabled for his position as an Aircraft Survival and Flight Equipment Repairer due to diabetes, diabetic retinopathy, and macular edema.

Overall, this evidence clearly reflects that the Veteran was no longer suitable for his position as an aircraft equipment repairman due to his service-connected disabilities.  Moreover, the impairment associated with visual deficits and mental health symptoms would likely interfere with other, more sedentary forms of employment, such as a teacher or test examiner, which he might otherwise be accustomed to.  Therefore, a TDIU award is appropriate from April 7, 2013, to June 19, 2014.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, post-service treatment records, and SSA records have been obtained and associated with the claims file.  Notably, the Board previously remanded the case, in part, to obtain the Veteran's OPM records.  Although multiple requests were made, no response was received.  Nevertheless, as discussed earlier, some OPM records are already within the file.  

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's diabetes and glaucoma conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

In light of the above development, there has been substantial compliance with the Board's prior remand directives.


ORDER

A rating higher than 20 percent for diabetes mellitus with erectile dysfunction prior to September 25, 2013, and a rating higher than 40 percent thereafter, is denied.

A rating higher than 10 percent for glaucoma with diabetic retinopathy prior to November 7, 2013, is denied.  A 50 percent rating from November 7, 2013, is granted.

A TDIU is awarded from April 7, 2013, to June 19, 2014.


REMAND

Unfortunately, additional development is necessary prior to adjudicating the Veteran's claim for service connection for sleep apnea.

The Veteran contends that his diagnosed obstructive sleep apnea is secondary to his service-connected diabetes mellitus.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  However, a finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

To date, the Veteran has not been afforded a VA examination to determine the etiology of his sleep apnea, and one should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his diagnosed obstructive sleep apnea.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  The examiner should then address the following:

a.  Is the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) caused by his diabetes mellitus?

b.  Is the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) aggravated by his diabetes mellitus?

The term "aggravation" in the above context refers to a permanent worsening of sleep apnea, as opposed to mere temporary or intermittent flare-ups that resolve with return to the baseline level of disability.

The examiner must provide a complete explanation for the opinion, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must so state.  However, an explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the foregoing, readjudicate the Veteran's claim for service connection for sleep apnea.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


